MEMORANDUM**
Angelica Maria Urias-Salazar appeals the 46-month sentence imposed following her guilty-plea conviction for possession of cocaine with intent to distribute in violation of 21 U.S.C. § 841(a), and conspiracy to import cocaine in violation of 21 U.S.C. § 963 and 952(a). We dismiss for lack of jurisdiction.
Urias-Salazar contends the district court applied an incorrect legal standard *389when it denied her request for a downward departure under U.S.S.G. § 5K2.13, based on her reduced mental capacity. The record does not support Urias-Sala-zar’s contention. The sentencing transcript indicates that the district court expressly referred to the applicable sentencing guideline after considering extensive testimony and argument regarding Urias-Salazar’s mental and emotional state, and concluded that there was not sufficient evidence to support a mental capacity departure. In such cases, we lack jurisdiction to review the district court’s discretionary refusal to grant a defendant’s request for departure. See United States v. Davis, 264 F.3d 813, 815 (9th Cir.2001).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.